DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of Group I, claims 1, 5-8, and 20-25 in the reply filed on May 1, 2022 is acknowledged.

Claims 17-19 and 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 1, 2022.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on November 5, 2014. It is noted, however, that applicant has not filed a certified copy of the JP 2014-225661 application as required by 37 CFR 1.55.

The examiner further submits that the present application is a divisional application of 15/523,688 (issued as US Patent No. 10792903).  The certified copy of the aforementioned foreign priority was not provided in the aforementioned divisional application. 
Information Disclosure Statement

The information disclosure statement filed on August 24, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. 

Applicant has cited Office action dated July 25, 2018 issued for counterpart Chinese patent application (see cite No 3 under NPL documents). However, applicant has not provided concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, and 20-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, the recitation “wherein the polyurethane is a polycarbonate-based urethane” raises an issue of ambiguity.  It is submitted that claim 1 recites that the primer layer is formed of a binder resin containing polyurethane.  Further, claim recites that the polyurethane is a copolymer consisting of an acrylic component and a urethane component.   Given that the claim recites that the polyurethane is a copolymer consisting of an acrylic component and a urethane component, it is unclear what is meant by the recitation “wherein the polyurethane is a polycarbonate-based urethane”.  

The examiner submits that the specification describes that the urethane component is a polycarbonate-based urethane component.  See paragraph 0091 of US Patent Application Publication 20200384747 A1 of the present application.  Accordingly, in claim 1, at last line, replacing the recitation “the polyurethane is a polycarbonate-based urethane” with “the urethane component is a polycarbonate-based urethane” will overcome the rejection. 

Claims 8 and 23-25, recite “a colored layer provided in part of one position of between the base material film for releasing…and on a surface of the adhesive layer reverse to the primer layer.”  It is unclear what is meant by the recitation “in part of one position of”.  For purpose of examination, the aforementioned recitation is interpreted as “a colored layer is provided between the base material film for releasing and the hard coat layer…, or on a surface of the adhesive layer opposite from the primer layer.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kataoka et al. (US 10286634 B2) discloses a decorative sheet. Fukuda et al. (US 10792903 B2) discloses transfer sheet and hard coat body using the same. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
June 4, 2022